



Exhibit 10.2





AMERIGROUP CORPORATION

2003 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT


                This Incentive Stock Option Agreement (the “Option Agreement”)
is made and entered into as of ____________, 200_ (the “Date of Grant”), by and
between AMERIGROUP Corporation, a Delaware corporation (the “Company”), and
________________ (the “Optionee”). Capitalized terms not defined herein shall
have the meaning ascribed to them in the Company’s 2003 Equity Incentive Plan
(the “Plan”).


                1.            Number of Shares. The Company hereby grants to
Optionee an option (this “Option”) to purchase _________ Shares (the “Option
Shares”) at an Exercise Price per Share of $______, subject to all of the terms
and conditions of this Option Agreement and the Plan. The Option is intended to
be treated as an Incentive Stock Option.


                2.            Option Term. The term of the Option and of this
Option Agreement (the “Option Term”) shall commence on the Date of Grant set
forth above and, unless the Option is previously terminated pursuant to Section
5 below, shall terminate on the tenth anniversary thereof (the “Expiration
Date”). As of the Expiration Date, all rights of the Optionee hereunder shall
terminate.


                3.            Conditions of Exercise.


[If granted pursuant to AMERIGROUP’s Bonus Plan]


                                 (a)             Subject to Section 5 below, the
Option shall become vested on the Date of Grant as to __________ percent (__%)
of the Option Shares, as to an additional ___________ percent (__%) of the
Option Shares on April 1, 200_ and as to an additional ___________ percent (__%)
of the Option Shares quarterly thereafter, such that the Option shall become
fully (100%) vested on _____________, 200_.


[If granted other than under the AMERIGROUP’s Bonus Plan]


                                 (a)             Subject to Section 5 below, the
Option shall become vested as to ____________ of the Option Shares on the first
anniversary of the Date of Grant, and as to an additional __________ of the
Option Shares quarterly thereafter, such that the Option shall become fully
(100%) vested on _____________.




1

--------------------------------------------------------------------------------



                                 (b)              Prior to the Expiration Date,
this Option may be exercised in whole or in part at any time as to Option Shares
which have vested; provided, however, that in the event Optionee terminates
employment with the Company and all Parents, Subsidiaries and Affiliates, from
and after such Termination Date (as defined in Section 5 below), this Option may
be exercised only with respect to Option Shares that have vested as of the
Termination Date.


                                 (c)             This Option may not be
exercised for a fraction of a share.


                 4.            Method of Exercise of Option.


                                 (a)             The Option may be exercised by
delivering to the Company an executed stock option exercise agreement in the
form attached hereto as Exhibit A, or in such other form as may be approved by
the Administrator from time to time (the “Exercise Agreement”), which shall set
forth, interalia, (i) Optionee’s election to exercise the Option and (ii) the
number of shares of Common Stock being purchased, and payment in full of the
aggregate Exercise Price of the shares being purchased. If someone other than
the Optionee exercises the Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise the Option.


                                 (b)             The Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities law, as they are in effect on the date of exercise.


                                 (c)             Payment of the aggregate
Exercise Price for Option Shares being purchased and any applicable withholding
taxes may be made (i) in cash or by check, (ii) to the extent permitted by
applicable law, by means of a cashless exercise procedure through a broker
acceptable to the Administrator, or (iii) through delivery of unrestricted
Shares already owned by the Optionee for more than six months on the date of
surrender, to the extent the shares have an aggregate Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Shares as to
which such Option shall be exercised.


                 5.            Effect of Termination of Employment and Change in
Control.


                                 (a)            Termination of Employment
Generally. Upon the termination of Optionee’s employment with the Company and
all Parents, Subsidiaries and Affiliates under any circumstances other than for
Cause, the Option shall immediately terminate as to any Option Shares that have
not previously vested as of the date of such termination (the “Termination
Date”). Any portion of the Option that has vested as of the Termination Date
shall be exercisable in whole or in part for a period of 90 days following the
Termination Date; provided, however, that in the event of termination by reason
of Optionee’s death or Disability, such exercise period shall extend until the
date that is six months from the Termination Date; provided, further, that in no
event may the Option be exercised after the Expiration Date. Upon expiration of
such 90-day or six-month period, as applicable, any unexercised portion of the
Option shall terminate in full (whether or not then exercisable).


2

--------------------------------------------------------------------------------



                                 (b)            Termination for Cause.
Immediately upon the termination of Optionee’s employment with the Company or
any Parent, Subsidiary or Affiliate for Cause, the Option shall terminate in
full (whether or not then exercisable).


[At the discretion of the Committee, either]


                                 (c)            Change in Control. Any portion
of the Option that has not previously vested shall become fully vested if the
Optionee’s employment with or service as a director, consultant or advisor to
the Company or any Parent, Subsidiary or Affiliate is terminated by the Company
or any Parent, Subsidiary or Affiliate or any successor entity for any reason
other than for Cause within two years following a Change in Control or if the
Optionee terminates employment with (or other service to) the Company or any
Parent, Subsidiary or Affiliate within two years following the Change in Control
and after there is a material adverse change in the nature or status of the
Optionee’s duties or responsibilities from those in effect immediately prior to
the Change in Control.


[or]


                                 (c)            Change in Control. Any portion
of the Option that has not previously vested shall become fully vested upon a
Change in Control.


                6.            Adjustments. In the event of any Change in
Capitalization, the Administrator shall take such actions pursuant to Section 5
of the Plan as it deems appropriate.


                7.            Nontransferability of Option. Except under the
laws of descent and distribution, the Optionee shall not be permitted to sell,
transfer, pledge or assign the Option and this Option Agreement, and the Option
shall be exercisable, during the Optionee’s lifetime, only by the Optionee.
Without limiting the generality of the foregoing, except as otherwise provided
herein, the Option may not be assigned, transferred, pledged or hypothecated in
any way, shall not be assignable by operation of law, and shall not be subject
to execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option shall be null and void and without effect.


                8.            Notices. All notices and other communications
under this Agreement shall be in writing and shall be given by facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given three days after mailing or 24 hours
after transmission by facsimile to the respective parties named below:


  If to the Company: AMERIGROUP Corporation
4425 Corporation Lane
Virginia Beach, VA 23462
Facsimile: (757) 557-6743
Attn: Stanley F. Baldwin


  If to the Optionee: ___________________________
___________________________
___________________________
Facsimile: ___________________





3

--------------------------------------------------------------------------------



                Either party hereto may change such party’s address for notices
by notice duly given pursuant hereto.


                9.            Tax Consequences. The tax laws and regulations
applicable to the exercise of the Option and the disposition of the Option
Shares are complex and subject to change. Optionee should consult a tax adviser
before exercising the Option or disposing of the Shares.


                10.            Securities Laws Requirements. The Option shall
not be exercisable to any extent, and the Company shall not be obligated to
transfer any Option Shares to the Optionee upon exercise of such Option, if such
exercise, in the opinion of counsel for the Company, would violate the
Securities Act of 1933 (the “Securities Act”) or any other Federal or state
statutes having similar requirements as may be in effect at that time.


                11.            No Obligation to Register Option Shares. The
Company shall be under no obligation to register the Option Shares pursuant to
the Securities Act or any other Federal or state securities laws.


                12.            Market Stand-Off. In connection with any
underwritten public offering by the Company of its equity securities pursuant to
an effective registration statement filed under the Securities Act for such
period as the Company or its underwriters may request (such period not to exceed
180 days following the date of the applicable offering), the Optionee shall not,
directly or indirectly, sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Option Shares acquired under this Option Agreement without the prior
written consent of the Company or its underwriters.


                13.            Protections Against Violations of Agreement. No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Option Shares by
any holder thereof in violation of the provisions of this Agreement or the
Certificate of Incorporation or the Bylaws of the Company, will be valid, and
the Company will not transfer any of said Option Shares on its books nor will
any of said Option Shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.


                14.            Failure to Enforce Not a Waiver. The failure of
the Company to enforce at any time any provision of this Option Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.


                 15.            Governing Law. This Option Agreement shall be
governed by and construed according to the laws of the State of Delaware without
regard to its principles of conflict of laws.




4

--------------------------------------------------------------------------------



                16.            Incorporation of Plan. The Plan is hereby
incorporated by reference and made a part hereof, and the Option and this Option
Agreement shall be subject to all terms and conditions of the Plan.


                17.            Amendments. This Option Agreement may be amended
or modified at any time only by an instrument in writing signed by each of the
parties hereto.


                18.            Rights as a Stockholder. Neither the Optionee nor
any of the Optionee’s successors in interest shall have any rights as a
stockholder of the Company with respect to any shares of Common Stock subject to
the Option until the date of issuance of a stock certificate for such shares of
Common Stock.


                19.            Agreement Not a Contract for Services. Neither
the Plan, the granting of the Option, this Option Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Optionee has a right to continue to
provide services as an officer, director, employee, consultant or advisor of the
Company or any Parent, Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.


                20.            Authority of the Administrator. The Administrator
shall have full authority to interpret and construe the terms of the Plan and
this Option Agreement. The determination of the Administrator as to any such
matter of interpretation or construction shall be final, binding and conclusive.


                21.            Certain Tax Matters. If the Optionee fails to
comply with the requirements of Section 422(a) of the Code (as from time to time
redesignated or amended), subsection (a)(1) of which currently requires that any
Option Shares not be disposed of within two (2) years of the date of grant and
one (1) year from the date on which such shares are acquired, Optionee
understands that the tax treatment otherwise applicable to the Option shall not
be available. The Optionee agrees to notify the Company in writing immediately
after the Optionee makes a disqualifying disposition (within the meaning of
Sections 421 and 422 of the Code) of any Option Shares. The Company’s
obligations under this Option Agreement shall be subject to all applicable tax
and other withholding requirements, and the Company shall, to the extent
permitted by law, have the right to deduct any withholding amounts from any
payment or transfer of any kind otherwise due to the Optionee. The Company may,
in its discretion, require that the Optionee pay to the Company at or after (as
determined by the Administrator) the time of exercise of any portion of the
Option any such additional amount as the Company deems necessary to satisfy its
liability to withhold federal, state or local income tax or any other taxes
incurred by reason of the exercise or the transfer of Option Shares (including,
but not limited to, a disqualifying disposition).


                22.            Survival of Terms. This Option Agreement shall
apply to and bind the Optionee and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.


                 23.            Investment Representation. The Optionee hereby
represents and warrants to the Company that the Optionee, by reason of the
Optionee’s business or financial experience (or the business or financial
experience of the Optionee’s professional advisors who are unaffiliated with




5

--------------------------------------------------------------------------------



and who are not compensated by the Company or any affiliate or selling agent of
the Company, directly or indirectly), has the capacity to protect the Optionee’s
own interests in connection with the transactions contemplated under this Option
Agreement.


                24.            Acceptance. The Optionee hereby acknowledges
receipt of a copy of the Plan and this Option Agreement. Optionee has read and
understand the terms and provision thereof, and accepts the Option subject to
all the terms and conditions of the Plan and this Agreement.


                IN WITNESS WHEREOF, the parties hereto have executed and
delivered this Option Agreement on the day and year first above written.


    AMERIGROUP Corporation


      By:
       

--------------------------------------------------------------------------------

    Stanley F. Baldwin
Executive Vice President, General Counsel
and Secretary



    ______________________________

Address:_______________________
______________________________
Social Security Number:____________




6

--------------------------------------------------------------------------------




EXHIBIT A



AMERIGROUP CORPORATION
2003 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT
NOTICE OF EXERCISE

_____________, ____


AMERIGROUP Corporation
[Address]

Attn:


                On __________, I was granted an option (an “Option”) by
AMERIGROUP Corporation (the “Company”) under the Company’s 2000 Equity Incentive
Plan (the “Plan”) and a stock option agreement, between myself and the Company
(the “Agreement”). This letter is to notify you that I wish to purchase Option
Shares under the Agreement as set forth below.


Exercise of Option


                1.              I wish to purchase ____Option Shares at the
current exercise price of $_____ per share for a total cost of $_____.


                2.              I am paying for these Option Shares as follows:


    ___ By enclosing cash and/or a certified or cashier's check payable to the
Company in the amount of $______.

    ___ By means of a cashless exercise procedure through the following broker:
______________________

    ___ By delivery of unrestricted shares of Company stock already owned by me
for more than six months on the date of surrender, and which have an aggregate
fair market value on the date of surrender equal to the



--------------------------------------------------------------------------------



    aggregate exercise price of the Option Shares as to which the Option is
being exercised, with any fractional share amounts to be settled by cash and/or
a certified or cashier’s check.


                3.              I am paying the local, state and federal
withholding taxes and/or all other taxes that the Company has advised me are due
as follows:


    ___ By enclosing cash and/or a certified or cashier's check payable to the
Company in the amount of $______.

    ___ By authorizing the Company to withhold from the number of Option Shares
I would otherwise receive that number of whole Shares having a fair market value
equal to the minimum tax withholding due, with any fractional share amounts to
be settled by cash and/or a certified or cashier’s check.

    ___ By delivery of unrestricted shares of Company stock already owned by me
for more than six months on the date of surrender, and which have an aggregate
fair market value on the date of surrender equal to the aggregate exercise price
of the Option Shares as to which the Option is being exercised, with any
fractional share amounts to be settled by cash and/or a certified or cashier’s
check.


                4.             In exercising my Option I hereby warrant and
represent to the Company that I acknowledge that the Company has no obligation
to issue a certificate evidencing any Option Shares purchasable by me until the
purchase price of such Option Shares is fully paid as set forth in the Option
Agreement.


    Very truly yours,

_________________________________
Optionee


Name and Address (please print)


Telephone Number
Social Security Number   _________________________________
_________________________________
_________________________________
(   )                                                                        
_________________________________





2

--------------------------------------------------------------------------------
